DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/2/2020, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pillai et al. U.S. PGPub 2014/0067130.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-7 and 12-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pillai et al. U.S. PGPub 2014/0067130.
Regarding claims 2, 12 and 17, Pillai discloses a method comprising: determining, by a computing device, a geographical location of a user (e.g. pg. 1-3, ¶8-9 and 11; pg. 10, ¶94; pg. 16-17, ¶173-175; pg. 17-18, ¶179; pg. 18-19, ¶188-207; Fig. 1, 2 and 4); determining, by a computing device, an established user routine (e.g. defined circadian pattern) based on the determined geographical location of the user (e.g. pg. 1-3, ¶8-9 and 11; pg. 10, ¶94; pg. 16-17, ¶173-175; pg. 17-18, ¶179; pg. 18-19, 
 	Regarding claims 3, 13 and 18, Pillai discloses the method according to claim 2, further comprising sending, by the computing device, content to display on an interface of the accessory device (e.g. pg. 7, ¶68-71; pg. 14-15, ¶151-154). 
 	Regarding claims 4, 14 and 19, Pillai discloses the method according to claim 3, wherein the content to display comprises content indicating overriding of the automation rule (e.g. pg. 7, ¶68-71; pg. 14-15, ¶151-154). 
 	Regarding claims 5, 15 and 20, Pillai discloses the method according to claim 2, wherein the computing device maintains one or more automation rules (e.g. pg. 1-3, ¶8-9 and 11; pg. 10, ¶94; pg. 16-17, ¶173-175; pg. 17-18, ¶179; pg. 18-19, ¶188-207; Fig. 1, 2 and 4). 

 	Regarding claim 7, Pillai discloses the method of claim 2, wherein determining that the deviation will result in modifying the operational behavior of the accessory includes: determining that a particular pattern of the established user routine that is being deviated from correlates with the triggering condition of the automation rule (e.g. pg. 1-3, ¶8-9 and 11; pg. 10, ¶94; pg. 16-17, ¶173-175; pg. 17-18, ¶179; pg. 18-19, ¶188-207; Fig. 1, 2 and 4).
 	Regarding claim 22, Pillai discloses the method according to claim 2, wherein the computing device is configured to determine the geographical location of the user while the user is inside and outside of the automated environment (e.g. pg. 1-3, ¶8-9 and 11; pg. 10, ¶94; pg. 16-17, ¶173-175; pg. 17-18, ¶179; pg. 18-19, ¶188-207; Fig. 1, 2 and 4).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillai as applied to the claims above, and further in view of Kulp et al. U.S. PGPub 2011/0290893.
Regarding claim 8, Pillai discloses determining a proposed modification to the operational behavior of the accessory (e.g. pg. 21, ¶236); presenting a prompt to a user of the computing device 
 	Kulp discloses determining that the deviation should result in modifying the operational behavior of the accessory includes: determining a proposed modification to the operational behavior of the accessory (e.g. pg. 2, ¶32; pg. 4 and 5, ¶45 and 50; pg. 7 and 8, ¶84; pg. 8 and 9, ¶88-90; pg. 9 and 10, ¶93-95); presenting a prompt to a user of the computing device suggesting the proposed modification (e.g. pg. 2, ¶32; pg. 4 and 5, ¶45 and 50; pg. 7 and 8, ¶84; pg. 8 and 9, ¶88-90; pg. 9 and 10, ¶93-95); and receiving a user input indicating that the proposed modification is accepted (e.g. pg. 2, ¶32; pg. 4 and 5, ¶45 and 50; pg. 7 and 8, ¶84; pg. 8 and 9, ¶88-90; pg. 9 and 10, ¶93-95).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to require input from a user if proposed changes are desired by the user. One of ordinary skill in the art would have been motivated to do this since in order to give the user the flexibility to accept or deny suggestions.
 	Therefore, it would have been obvious to modify Pillai with Kulp to obtain the invention as specified in claim 8.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillai as applied to the claims above, and further in view of Pillai et al. U.S. PGPub 2014/0067130 in view of Plitkins et al. U.S. PGPub 2015/0168002.
Pillai does not explicitly disclose delaying or rescheduling operation based on a delayed return, early return or early arrival. 
 	Regarding claim 9, Plitkins discloses the method of claim 1, wherein the deviation includes returning to the automated environment at a delayed time relative to the established user routine, and 
	Regarding claim 10, Plitkins discloses the method of claim 1, wherein the deviation includes returning to the automated environment at an earlier time than the established user routine, and wherein modifying the operational behavior of the accessory includes rescheduling operation of the accessory based on the earlier time (e.g. pg. 3, ¶36; pg. 8 and 9, ¶63-69; pg. 10 and 11, ¶72-73 and 75-76; pg. 16, ¶104-107). 
 	Regarding claim 11, Plitkins discloses the method of claim 1, wherein the deviation includes leaving the automated environment at an earlier time than the established user routine, and wherein modifying the operational behavior of the accessory includes rescheduling operation of the accessory based on the earlier time (e.g. pg. 3, ¶36; pg. 8 and 9, ¶63-69; pg. 10 and 11, ¶72-73 and 75-76; pg. 16, ¶104-107).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to alter device actions based on a change to the occupant departure/arrival routine. One of ordinary skill in the art would have been motivated to do this in align device operation with the presence of the occupant.
 	Therefore, it would have been obvious to modify Pillai with Plitkins to obtain the invention as specified in claims 9-11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
February 22, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116